Citation Nr: 9916925	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-47 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1972 in the Army and from October 1977 to January 1994 
in the Army National Guard (ARNG).

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.  
In August 1997, the Board REMANDED this case to the RO for 
the issuance of a more detailed and explanatory Supplemental 
Statement of the Case.  Following the completion of that 
development, the case was returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  The veteran served on active duty from November 1968 to 
August 1972 in the Army and from October 1977 to January 1994 
in the Army National Guard.

2.  Based on his first period of service, the veteran 
established eligibility to Chapter 34 benefits and was 
assigned a delimiting date of August 2, 1982.

3.  The veteran was not eligible for Chapter 34 educational 
assistance benefits on December 31, 1989.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3011, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 21.7044, 21.7042 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he established initial eligibility 
for educational assistance benefits as a result of his period 
of active duty from November 1968 to August 1972.  He notes 
that over a five-year period he used some of those 
educational assistance benefits; however, according to the 
veteran, after he entered the Army National Guard in October 
1977, he was not able to use his remaining Chapter 34 
benefits in the five years prior to his delimiting date in 
1982.  Accordingly, he contends that he should have five more 
years in which to use any remaining Chapter 34 benefits.  The 
veteran notes that he is not trying to establish (or 
reestablish) eligibility on the basis of his later period of 
service in the Army National Guard from October 1977 to 
January 1994.  In fact, he notes that this period of service 
only served to interrupt his 10-year period of eligibility as 
he could not use these benefits while he was on duty with the 
National Guard.  The veteran stresses that his claim is based 
on reinstating his initial educational assistance benefits 
which he earned based on his initial period of active duty.      

Initially, the Board notes that the Chapter 34 educational 
assistance benefits program was discontinued as of December 
31, 1989.  Accordingly, there is no way that unused 
educational assistance benefits may be reestablished under 
the Chapter 34 program.  However, under certain 
circumstances, it is possible to "convert" remaining 
Chapter 34 benefits to educational assistance benefits under 
the Chapter 30 program. 

Educational assistance benefits under Chapter 30, Title 38, 
United States Code may be available to a veteran who, as of 
December 31, 1989, is eligible for Chapter 34 education 
benefits and was on active duty at any time between October 
19, 1984, to July 1, 1985, if that individual either:  1) 
serves at least three years of continuous active duty in the 
Armed Forces after June 30, 1985; or 2) is discharged or 
released from active duty after June 30, 1985, for (a) a 
service-connected disability, a medical condition which 
preexisted service, hardship, or a physical or mental 
condition that was not characterized as a disability; (b) the 
convenience of the Government, if the individual completed 
not less than 30 months continuous active duty after that 
date; or (c) involuntarily for the convenience of the 
Government as a result of a reduction in force.  38 U.S.C.A. 
§§ 3011, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 21.7044 
(1998). 

A review of the requirements necessary for Chapter 34/Chapter 
30 conversion reveals that the veteran does not meet the 
general criteria for such conversion.   Specifically, the 
Board finds that although the veteran was on active duty 
between October 19, 1984 and July 1, 1985, and had three 
years of continuous service after June 30, 1985, the veteran 
was not eligible for Chapter 34 benefits on December 31, 
1989.  

In this regard, the Board notes that the veteran initially 
established eligibility for Chapter 34 educational assistance 
benefits based on his period of active duty from November 
1968 to August 1972.  The veteran was assigned a delimiting 
date of August 2, 1982.  In other words, the veteran was 
provided a period of ten years following his separation from 
his initial period of service in which to use his Chapter 34 
educational assistance benefits.  Therefore, whether or not 
the veteran utilized all of the Chapter 34 benefits to which 
he was entitled, it is clear that on December 31, 1989, he 
was no longer eligible for Chapter 34 benefits, given that 
his 10-year delimiting date had passed approximately seven 
years earlier.  Moreover, although there were regulatory 
provisions which provided for the extension of the 10-year 
period of eligibility for Chapter 34 benefits, and despite 
the veteran's contention that he was unable to use additional 
Chapter 34 benefits following his enlistment in the Army 
National Guard, there is no indication in the record that the 
veteran ever requested such an extension and/or that such 
extension was granted.  Accordingly, the Board finds that the 
veteran is not eligible for Chapter 30 benefits based on a 
conversion of Chapter 34 benefits earned during his initial 
period of active service. 

The Board notes the veteran's contention that he is not 
trying to establish eligibility on the basis of his period of 
service from October 1977 to January 1994.  However, based on 
the foregoing determination that the veteran is not eligible 
for conversion from Chapter 34 to Chapter 30 educational 
benefits, the Board has reviewed the evidence to see if there 
is any way that the veteran might be eligible for educational 
assistance benefits based on his latter period of service.  
However, such review does not indicate that the veteran is so 
eligible.     

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an  individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that after June 30, 1985, an individual 
must first become a member of the Armed Forces or must first 
enter on active duty as a member of the Armed Forces.  38 
U.S.C.A. § 3011; 38 C.F.R. 21.7042 (1998).  However, as 
noted, the veteran first entered the Armed Forces (and active 
duty) on November 1968.  In addition, the veteran's second 
period of service with the Army National Guard which began in 
October 1977 is not considered "active duty" for Chapter 30 
purposes.  See 38 C.F.R. § 21.7020(b)(ii)(C) and (iii) 
(1998).  Accordingly, the Board finds that the veteran is not 
eligible for Chapter 30 educational assistance benefits based 
on his period of service from October 1977 through January 
1994.  

Although the Board is sympathetic to the veteran's concerns, 
the governing law and regulatory provisions, cited above, 
mandate that an eligible individual have certain qualifying 
service in order to be eligible for Chapter 30 educational 
assistance benefits.  The Board acknowledges the veteran's 
lengthy and honorable service; however, the Board is not free 
to ignore or make exceptions to laws passed by Congress.  
38 U.S.C.A. § 7104 (West 1991).  In this instance, the 
applicable law is specific as to the criteria for the benefit 
sought on appeal.  In short, there is no legal basis to award 
entitlement to Chapter 30 educational benefits.  Where the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code has not been 
established, and the appeal is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

